Order entered November 28, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00487-CR
                                      No. 05-16-00488-CR

                          ANTHONY EARL LIGHTNER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                    Trial Court Cause Nos. F13-60367-X and F13-60368-X

                                            ORDER
         Before the Court are appellant’s November 10, 2016 motions to suspend TEX. R. APP. P.

9.3 and for appointment of new appellate counsel. We GRANT appellant’s motion to suspend

TEX. R. APP. P. 9.3.

         We ORDER the Clerk of the Court to file appellant’s pro se response titled “Objection to

Appellate Counsel’s Motion to Withdraw” as of November 10, 2016.

         We DENY appellant’s motion to appoint new counsel.

         We further ORDER the Clerk of the Court to send a copy of this order to Anthony

Lightner, TDCJ No. 02062031, McConnell Unit, 3001 South Emily Drive, Beeville, Texas,

78102.
/s/   ADA BROWN
      JUSTICE